902 F.2d 30Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Willie WARREN, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 88-1736.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 29, 1989.Decided April 17, 1990.Rehearing Denied May 16, 1990.

On Petition for Review of an Order the Benefits Review Board.  (BRB No. 86-224-BLA)
Willie Warren, petitioner pro se.
Priscilla Anne Schwab, United States Department of Labor, Washington, D.C., for respondent.
Ben.Rev.Bd.
DISMISSED.
Before PHILLIPS, MURNAGHAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Willie Warren seeks review of a May 27, 1988, Benefits Review Board (Board) order affirming a denial of black lung benefits.  Warren submitted his petition for judicial review to the Board, rather than to this Court.  The petition was received by the Board on July 14 and was forwarded by the Board on July 22, 1988.  It was received by this Court on July 28, 1988, sixty-two days after the Board's decision.


2
A petition for review that is timely filed with the Board, but untimely filed with this Court is insufficient to invoke our review jurisdiction.  Adkins v. Director, OWCP, --- F.2d ----, No. 88-2079 (4th Cir.  Nov. 24, 1989).  Accordingly, we grant the Director's motion to dismiss for lack of jurisdiction.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument.

DISMISSED